Sixth Amendment To Loan Agreement

 

This Sixth Amendment to Loan Agreement (“Amendment”) is dated effective as of
November 1, 2012, and is between Regions Bank, an Alabama banking corporation,
as successor by merger to Union Planters Bank, N.A. (“Lender”) and Bioanalytical
Systems, Inc., an Indiana corporation (“Borrower”).

 

Recitals

 

Lender, Borrower and BAS Evansville, Inc. (“BAS”) entered into a certain Loan
Agreement dated October 29, 2002, as amended by a certain Amendment to Loan
Agreement dated June 1, 2004 and a certain First Amendment to Loan Agreement
dated February 11, 2008 (collectively, the “Prior Loan Agreement”) in connection
with (i) a certain Promissory Note (Term Loan) executed by Borrower in favor of
Lender in the original principal amount of $5,410,000.00 dated October 29, 2002,
as amended by Amendment to Promissory Note (Term Loan) dated June 1, 2004, (ii)
a certain Promissory Note (Loan (West Lafayette)) executed by Borrower in favor
of Lender in the original principal amount of $2,250,000.00 dated October 29,
2002, as amended by Amendment to Promissory Note (Loan (West Lafayette)) dated
June 1, 2004, and (iii) a certain First Replacement Promissory Note (Loan (Mt.
Vernon)) executed by Borrower and BAS in favor of Lender in the original
principal amount of $1,698,540.11 dated February 11, 2008 (“Mt. Vernon Note”)
(all notes listed in this recital are collectively, the “Prior Notes”). As
security for the Prior Loan Agreement and the Prior Notes, Borrower granted to
Lender a certain Real Estate Mortgage and Security Agreement (Fixture Filing)
(West Lafayette) dated October 29, 2002, and recorded on November 19, 2002, as
Instrument No. 02037358 with the Office of the Recorder of Tippecanoe County,
Indiana, and BAS Evansville, Inc. granted to Lender a certain Real Estate
Mortgage and Security Agreement (Fixture Filing) (Mt. Vernon) dated October 29,
2002, and recorded on November 13, 2002, as Instrument No. 20027318 with the
Office of the Recorder of Posey County, Indiana (collectively, the “Prior
Mortgages”).

 

Lender and Borrower entered into a certain Loan Agreement dated December 18,
2007, as amended by a certain First Amendment to Loan Agreement dated January 3,
2008, a certain Second Amendment to Loan Agreement dated May 18, 2009, a certain
Third Amendment to Loan Agreement dated January 13, 2010, a certain Fourth
Amendment to Loan Agreement dated November 29, 2010 and a certain Fifth
Amendment to Loan Agreement dated effective as of February 11, 2011 (as the same
may be further amended from time to time, collectively, the “Loan Agreement”).

 

To further secure the Indebtedness of Borrower to Lender, BAS executed and
delivered to Lender a certain Unconditional Unlimited Continuing Guaranty dated
January 13, 2010 whereby BAS guarantied the Indebtedness of Borrower to Lender
(the “Guaranty”). (The Prior Loan Agreement, the Prior Mortgages, the Loan
Agreement and the Guaranty, together with any and all promissory notes and any
other commercial documents and agreements executed in connection therewith
collectively are the “Loan Documents.”)

 

The parties desire to amend the Loan Agreement to modify certain terms of the
Loan Agreement, as herein provided.

 

 

 

Terms

 

NOW, THEREFORE, in consideration of the foregoing and the mutual obligations of
the parties hereto, the Loan Agreement is hereby amended as follows:

 

1.Amendments to the Loan Agreement.

 

A. Section 1 (Definitions) the definition of “Term Loan Maturity Date” is
amended to mean May 4, 2013.

 

B.   Section 2 (Term Loan). Section 2 (Term Loan) is amended to read: Lender
shall lend to Borrower and Borrower shall borrow from Lender the amount of
$5,786,496.72 pursuant to the terms and conditions in the Loan Agreement and in
that certain Replacement Term Loan Note dated effective November 1, 2012.

 

C.   Section 5 (Fees and Expenses). Section 5 is amended to provide that
Borrower shall pay to Lender a non-refundable commitment fee in the amount of
$15,000.00 in connection with this Amendment, payable in full upon execution of
this Amendment.

 

2. Continuing Effect. All other terms, conditions, representations, warranties
and covenants contained in the Loan Agreement shall remain the same and shall
continue in full force and effect. In consideration hereof, Borrower represents
and warrants that each representation and warranty set forth in the Loan
Agreement, as hereby amended, remains true and correct as of the date hereof,
except to the extent that such representation and warranty is expressly intended
to apply solely to an earlier date, that there presently exist no known offsets,
counterclaims or defenses to the performance of the obligations under the
Instruments (collectively, the “Obligations”) (such known offsets, counterclaims
or defenses, if any, being hereby expressly waived), and that Borrower has no
other known claims, demands, allegations or rights of action of any nature based
on any matter arising from or related to the Obligations or Borrower’s
relationship with the Lender (such known claims, demands, allegations or rights
of action, if any, being hereby expressly waived) nor has there occurred any
Event of Default under the Loan Agreement or any of the Instruments, and that
there will be no Event of Default after giving effect to the transactions
contemplated by this Amendment. The representations and warranties contained in
the Loan Agreement originally shall survive this Amendment in their original
form and shall survive as continuing representations and warranties of Borrower.
Except as expressly herein provided, the Loan Agreement and this Amendment shall
be interpreted, wherever possible, in a manner consistent with one another, but
in the event of any irreconcilable inconsistency, this Amendment shall control.
The parties each hereby agree to cooperate in all reasonable requests of each
other party hereto, including, without limitation, the authentication of
financing statements and other documents, which the requesting party deems
reasonable, necessary, appropriate or expedient to carry out the intents and
purposes of this Amendment. Capitalized terms used herein and not specifically
herein defined shall have the meanings ascribed in the Loan Agreement.

 



 

 



 

3. Conditions Precedent. Notwithstanding anything contained in this Amendment to
the contrary, the Lender shall have no obligation under this Amendment until
each of the following conditions precedent have been fulfilled to the
satisfaction of the Lender:

 

(a) The Lender shall have received each of the following, in form and substance
satisfactory to the Lender:

 

(1) This Amendment and such other instruments, documents and opinions as the
Lender shall reasonably require, all duly executed by the parties thereto in the
forms approved by the Lender;

 

(2) The Replacement Term Loan Note dated effective as of November 1, 2012
executed by the Borrower;

 

(3) A Consent and Confirmation of Guaranty executed by BAS;

 

(4) All reasonable expenses of the Lender (including, without limitation,
reasonable attorneys’ fees), shall have been reimbursed by Borrower.

 

(b) All legal matters incident to this Amendment shall be reasonably
satisfactory to the Lender and its counsel.

 

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Facsimile signatures will be deemed
acceptable and binding.

 

 

 

 

The parties are signing this Amendment effective as of the date stated in the
introductory paragraph.

 



LENDER:   REGIONS BANK           By:  /s/     Michael F. Zingraf, Senior Vice
President


 

 



BORROWER::   BIOANALYTICAL SYSTEMS, INC.           By:  /s/     Jacqueline M.
Lemke
CFO, Vice President of Finance


 



 



STATE OF INDIANA )     ) SS: COUNTY OF ___________ )  



 

Before me, the undersigned Notary Public, personally appeared Jacqueline Lemke,
the Vice President of Finance and Administration of Bioanalytical Systems, Inc.,
an Indiana corporation, who on behalf of said entity acknowledged the execution
of the foregoing instrument and swore to the truth of the statements made
therein.

 

Witness my hand and Notarial Seal this _____ day of November, 2012.

 

My commission expires:

 

___________________

 

_______________________________________

Notary Public

County of Residence:

 

___________________

 

_______________________________________

Printed

 

 

 



 

